DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed March 21, 2022.
Claims 2 and 8-20 have been cancelled.
Claims 1, 3-7 and 21-32 are pending.
Claims 1, 3-7 and 21-32 been examined.

Response to Arguments
With respect to Claim Rejections - 35 USC § 103:
Applicant’s arguments with respect to claim Claims 1, 3-7 and 21-32 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 21 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “receiving, by a mobile wallet computer application for a financial instrument issuer executed by a mobile electronic device, …” which renders the claims indefinite. It is unclear to a person of ordinary skill in the art, what is being executed. Appropriate correction is required.

Claim 21 recites, “receiving, by a backend for the financial instrument issuer comprising at least one computer processor and from the mobile wallet computer application over a first communication network at a first time, the selection of the payment option…”. The claim further recites “matching, by the backend, the first time to the second time in response to the first time and the second time being received” which renders the claims indefinite. It is unclear to a person of ordinary skill in the art, in the manner matching, by the backend, the first time to the second time is performed, while the backend never received the first time, the claim only states receiving, by a backend at a first time, not the actual timestamp or the first-time data. Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 22-24, 26-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 20160321653 A1) in view of KIM et al. (US 20180068312 A1) in view of Chen et al. (US 11037129 B1) in further view of Hammad et al. (US 20120209749 A1).

Regarding claim 1: Jacobs discloses: A method for conducting a mobile wallet payment with dynamic enhanced data using a mobile payment application, comprising:
receiving, by a mobile wallet computer application for a financial instrument issuer executed by a mobile electronic device, a [token] (Jacobs, [0046], “Financial services system 120 may provision digital wallet 130 with one or more tokens for authenticating secure payments…”, [0059], ““Digital wallet 130 may communicate the request for secure payment using the financial services account to financial services system 120 (step 512).”, [0062], “Payment application 140 may communicate the request for secure payment using the financial services account to digital wallet 130 (step 522). In some aspects, user-associated device 210 may implement digital wallet 130”), (see paragraphs [0046], [0059] and [0062] Fig. 4 and Fig. 5A; see also paragraphs [0050], [0058]-[0063], [0008], [0026] and [0041]);
receiving, by a backend for the financial instrument issuer comprising at least one computer processor and from the mobile wallet computer application (e.g., digital wallet 130) over a first communication network, the selection of the payment option (Jacobs [0059], “Digital wallet 130 may communicate the request for secure payment using the financial services account to financial services system 120 (step 512).”) and a [static information], the mobile wallet computer application being linked to a mobile payment application (e.g., payment application 140)  (Jacobs [0028], the Examiner considers the mobile wallet computer application being linked to a mobile payment application as Digital wallet 130 communicating with payment application 140) also executed by the mobile electronic device such that the mobile payment application receives the [static information] from the mobile wallet computer application (see paragraphs [0027]-[0028], [0046], [0050], [0058]-[0059], [0062] and Fig. 1 and Fig. 4 and related text, see also paragraphs [0037], [0040]-[0045]);
receiving, by the backend and from a merchant point of transaction device for the merchant over a second communication network, a transaction request (Jacobs [0055], “Merchant system 150 may be configured to request authorization for the financial transaction, consistent with disclosed embodiments (step 426). In some embodiments, authorization may be requested from financial services system 120. Requesting authorization may comprise communicating the token information. The token information may be communicating together with any additional static information required to authorize the financial transaction. In certain aspects, merchant system 150 may be configured to communicate the token information directly to financial services system 120.”) for the transaction that was received by the merchant point of transaction device from the mobile payment application (Jacobs [0053], “In some embodiments, payment application 140 may be configured to communicate token information directly to merchant system 150.”), the transaction request comprising a unique identifier (e.g., single use token or token) for the financial instrument and the [static information] (Jacobs [0051], “Consistent with disclosed embodiments, payment application 140 may be configured to communicate token information to merchant system 150 in place of at least a portion of otherwise required static information (step 424). In certain aspects, payment application 140 may be configured to communicate the remaining portion of the required static information and the token information.”), (see paragraphs [0046], [0053], [0055]-[0056] Fig. 4 and related text, see also paragraphs [0004], [0006], [0008], [0023] and [0072]);
matching, by the backend, the payment option received from the mobile wallet computer application to the transaction request received from the merchant point of transaction device using the [static information] (Jacobs, [0056], “Financial services system 120 may be configured to authorize the transaction, consistent with disclosed embodiments. In some aspects, authorization may depend on the token information and the remaining portion of the required static information. For example, financial services system 120 may be configured to determine whether the received token information matches the token information provided in the token to digital wallet 130 (in step 420). As an additional example, financial services system 120 may be configured to determine whether the received token information is consistent with the received static information. For example financial services system 120 may compare the received static information with corresponding information associated with the token information. For example, financial services system 120 may receive a request for secure payment using a credit card account having a credit card number, expiration date, and CVC code. Financial services system 120 may provide a token comprising token information to digital wallet 130.”), (see also paragraphs [0056]-[0057], [0043]-[0047] and [0072] and Fig. 4 and related text); and
processing the transaction request according to the payment option received from the mobile wallet computer application (see paragraphs [0056]-[0057] and Fig. 4 and related text).

Jacobs further discloses, a backend receives, a payment option and static information from a mobile wallet computer application and the mobile payment application receives the [static information] from the mobile wallet computer application (see paragraphs [0027]-[0028], [0046], [0050], [0058]-[0059], [0062] and Fig. 1 and Fig. 4 and related text).

Jacobs does not expressly disclose, a backend receives, a mobile wallet computer application identifier from a mobile wallet computer application and the mobile payment application receives the mobile wallet computer application identifier from the mobile wallet computer application.
However, KIM discloses, 
receiving, by a backend for a financial instrument issuer comprising at least one computer processor and from a mobile wallet computer application executed by a mobile electronic device over a first communication network, a payment option associated with a financial instrument that is provisioned to the mobile wallet computer application to conduct a transaction with a merchant and a mobile wallet computer application identifier (KIM [0137], “According to an embodiment, if the specified GUI object is selected by an input (e.g., a touch) from a user, the processor 570 may obtain identification information of the financial application and may transmit the obtained identification information to the mobile payment service server 504 via the communication circuit 540. According to various embodiments, the processor 570 may further transmit a signature indicating success of user authentication to the mobile payment service server 504 in response to the selection of the specified GUI object.” [0147], “According to an embodiment, a screen where the financial application is executed may include account information of the user and a GUI object associated with the account information. According to various embodiments, the screen including the account information and the GUI object may be output on the display 520 only if user authentication using the authentication module 550 succeeds.”), the mobile wallet computer application being linked to a mobile payment application also executed by the mobile electronic device such that the mobile payment application receives the mobile wallet computer application identifier from the mobile wallet computer application (KIM [0133], “the processor 570 may perform financial account linkage between a payment application and a financial application through an operation described below”), (see paragraphs [0137]-[0138], [0145]-[0149], [0160], [0164], [0165], [0166], [0167], [0172], [0218], [0133] and [0136] and Fig. 6a and Fig. 8 and related text);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs with KIM with to include a well-known function such as utilizing to a mobile wallet computer application identifier to communicate between applications to enhance financial transaction security and user experience.

Jacobs further discloses, receiving, by the backend and from a merchant point of transaction device, a transaction request for the transaction that was received by the merchant point of transaction device from the mobile payment application, the transaction request comprising a unique identifier for the financial instrument and the [static information] and matching, by the backend, the payment option received from the mobile wallet computer application to the transaction request received from the merchant point of transaction device using the [static information] as discussed above.

Jacobs does not expressly disclose, receiving, by the backend and from a merchant point of transaction device for the merchant, a transaction request comprising the mobile wallet computer application identifier and matching the mobile wallet computer application identifier.
However, Chen discloses,
receiving, by the backend and from a merchant point of transaction device for the merchant over a second communication network, a transaction request for the transaction that was received by the merchant point of transaction device from the mobile payment application, the transaction request comprising a unique identifier for the financial instrument and the  mobile wallet computer application identifier (Chen [Column 16, LN 34-45]“At 314, the consumer device may be configured to send the wallet identifying data to the merchant device…” [Column 16, LN 57-67 ], “At 316, the merchant device may be configured to send the wallet identifying data received from the consumer device at 314 to the central system. For example, the wallet identifying data may be sent via a secure connection between the merchant device and server 114, such as via network 104. As discussed above, the wallet identifying data may include data that identifies the consumer and/or the consumer account associated with the consumer. In some embodiments, the wallet identifying data may be a wallet identifying token. Here, the associated private key is not sent with the wallet identifying token.”), (see Column 16, LN 34-45 and Fig. 3 and related text);
matching, by the backend, the payment option received from the mobile wallet computer application to the transaction request received from the merchant3U.S. Patent Application No. 15/908,203Attorney Docket No. 052227.001382 point of transaction device using the mobile wallet computer application identifier; and processing the transaction request according to the payment option (Chen [Column 17, LN 1-19 ], “At 318, the central system may be configured to validate the consumer, such as by using the wallet identifying data. For example, the central system may determine whether the wallet identifying data sent to the consumer device at 306 matches or otherwise corresponds with the wallet identifying data received from the merchant device at 316. In that sense, the central system may ensure that the wallet identifying data received from the merchant device at 316 originated from the consumer device (e.g., at 314) that is authorized to use the consumer account. Additionally and/or alternatively, the central system may further be configured to extract some or all of the consumer information (e.g., the consumer's identity) from the wallet identifying data (e.g., by using a private key that correspond with a wallet identifying token). Here, generating the wallet identifying data at 304 may include generating the wallet identifying data using on an algorithmic transformation based on at least consumer data and/or consumer identifying data.”), (see Column 17, LN 1-19 and Fig. 3 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs and KIM with Chen to include a well-known function such as receiving and comparing identification data such as mobile wallet computer application identifier to protect data to enhance financial transaction security and user experience. 

Jacobs does not expressly disclose, receiving, by a mobile wallet computer application, a selection of a financial instrument that is provisioned to the mobile wallet computer application and a selection of a payment option to pay with rewards points.
However, Hammad disclose:
receiving, by a mobile wallet computer application for a financial instrument issuer executed by a mobile electronic device, a selection of a financial instrument that is provisioned to the mobile wallet computer application and a selection of a payment option to pay with rewards points that are associated with the financial instrument to conduct a transaction with a merchant (Hammad [0097], “the wallet mobile application may provide a user with a number of options for paying for a transaction via the wallet mode 910. In one implementation, an example user interface 911 for making a payment is shown. The user interface may clearly identify the amount 912 and the currency 913 for the transaction. The amount may be the amount payable and the currency may include real currencies such as dollars and euros, as well as virtual currencies such as reward points. The amount of the transaction 914 may also be prominently displayed on the user interface. The user may select the funds tab 916 to select one or more forms of payment 917, which may include various credit, debit, gift, rewards and/or prepaid cards.” [0098] “the user may combine funds from multiple sources to pay for the transaction. The amount 915 displayed on the user interface may provide an indication of the amount of total funds covered so far by the selected forms of payment (e.g., Discover card and rewards points).”), (see paragraphs [0097]-[0098] and [0121]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, KIM and Chen with Hammad to include a function to allow users to select payment options to enhance user experience.

Regarding claims 3, 22 and 28: Jacobs, KIM and Chen, discloses as shown above.
Jacobs further discloses: The method of claim 8, wherein the payment option is to pay for at least a portion of the transaction with [token] (Jacobs, [0051], “As described above with respect to FIG. 1, authorization of a financial transaction may require communication of static information, such as information defining and/or describing the financial transaction, to merchant system 150. Consistent with disclosed embodiments, payment application 140 may be configured to communicate token information to merchant system 150 in place of at least a portion of otherwise required static information (step 424). In certain aspects, payment application 140 may be configured to communicate the remaining portion of the required static information and the token information. For example, a credit card transaction may require payment application 140 to provide a credit card number. Consistent with disclosed embodiments, payment application 140 may provide token information in place of the credit card number. As an additional example, a credit card transaction may require payment application 140 to provide a CVC code. Consistent with disclosed embodiments, payment application 140 may provide token information in place of the CVC code. As a further example, a credit card transaction may require payment application 140 to provide a billing and/or shipping address. Consistent with disclosed embodiments, payment application 140 may provide token information in place of the billing and/or shipping address. In some embodiments, the token information may replace all of the required static information. For example, the credit card number, expiration date, and CVC code may be replaced by the token information.” , [0054] “Payment application may request confirmation from user 140a to communicate one or more of the token information or remaining static information, consistent with disclosed embodiments. For example, payment application 140 may request confirmation from user 140a prior to submitting the forms.”), (see also paragraphs [0045]-[0046], [0051]-[0054] and [0062] and Fig. 4 and Fig. 5B and related text).

Jacobs does not expressly disclose reward points.
However, Hammad discloses purchase with rewards points (See paragraphs [0025-0026], [0041], [0047] and [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs and Gaddam with Hammad to include a payment option such as utilizing rewards points to make a purchase to enhance user experience.

Regarding claims 4, 23 and 29: Jacobs, KIM, Chen and Hammad, discloses as shown above.
Jacobs further discloses: The method of claim 8, wherein the payment option is a [token] (see also paragraphs [0045]-[0046], [0051]-[0054] and [0062] and Fig. 4 and Fig. 5B and related text).

Jacobs does not expressly disclose bonus rewards offer.
However, Hammad discloses purchase with rewards / miles / points (See paragraphs [0025-0026], [0041], [0047] and [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs and Gaddam with Hammad to include a payment option such as utilizing rewards points to make a purchase to enhance user experience.

Regarding claims 5, 24 and 30: Jacobs, KIM, Chen and Hammad, discloses as shown above.
Jacobs does not specifically disclose: The method of claim 1, wherein the payment request further comprises a session identifier.

However, Hammad discloses: The method of claim 1, wherein the payment request further comprises a session identifier (See paragraphs [0049] and [0237-0238]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs and Gaddam with Hammad to include a well-known network communication to identify and utilize sessions to enhance security and user experience.

Regarding claims 7, 26 and 32: Jacobs, KIM, Chen and Hammad, discloses as shown above.
Jacobs does not specifically disclose: The method of claim 5, wherein the payment option further comprises the session identifier, and the payment option is further matched with the transaction request based on the session identifier.

However, Hammad discloses: The method of claim 5, wherein the payment option further comprises the session identifier, and the payment option is matched with the transaction request based on the session identifier (See paragraphs [0049] and [0237-0238]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs and Gaddam with Hammad to include a well-known, network communications to identify and utilize sessions to enhance security and user experience.

Regarding claim 27: Jacobs, KIM and Chen, discloses as shown above.
Jacobs further discloses: A system for conducting a mobile wallet payment with dynamic enhanced data using a mobile payment application, comprising:
a mobile electronic device comprising a computer processor executing a mobile wallet computer application having [static information] and a mobile payment application, the mobile wallet computer application being linked to the mobile payment application such that the mobile payment application receives the mobile wallet computer application identifier from the mobile wallet computer application (Jacobs, [0027], “In some embodiments, combined device 220 may comprise a mobile device.”, [0047], “in some embodiments, combined device 220 may be configured to implement both digital wallet 130 and payment application 140. Combined device 220 may be configured by one more of digital wallet 130 or payment application 140 to provide the token to payment application 140 according to methods known to one of skill in the art”), (see also paragraphs [0027]-[0028], [0037], [0041], [0058] and Fig. 1 and Fig. 2A-2B and related text); and
a backend for a financial instrument issuer comprising at least one computer processor in communication with the mobile wallet computer application, the mobile payment application, and a merchant point of transaction device (Jacobs, [0021], “payment application 140 may be configured to request secure execution of a financial transaction between payment application 140 and merchant system 150 using a financial services account provided by financial services system 120”, [0021] “In certain aspects, payment application 140 may request secure execution of the transaction from digital wallet 130. Digital wallet 130 may be configured to request secure execution of the transaction from financial services system 120. In various aspects, payment application 140 may request secure execution of the transaction from financial services system 120… Payment application 140 may be configured to provide token information to merchant system 150 in place of at least a portion of the required static information. Merchant system 150 may provide the token information to the financial services system 120”), (see also paragraphs [0020]-[0023] and [0040]-[0046] and Fig. 1 and Fig. 4 and related text);
wherein:
the mobile wallet computer application receives a [tokens] that are associated with a financial instrument that is provisioned to the mobile wallet computer application for conducting a transaction (Jacobs, [0046], “Financial services system 120 may provision digital wallet 130 with one or more tokens for authenticating secure payments…”, [0059], ““Digital wallet 130 may communicate the request for secure payment using the financial services account to financial services system 120 (step 512).”, [0062], “Payment application 140 may communicate the request for secure payment using the financial services account to digital wallet 130 (step 522). In some aspects, user-associated device 210 may implement digital wallet 130”) with the merchant point of transaction device with a financial institution and communicates the payment option and [static information] to the backend over a first communication network (see also paragraphs [0008], [0026], [0046], [0050], [0058]-[0063] and [0041] and Fig. 4 and Fig. 5A and related text);
the mobile payment application receives a selection of the financial instrument for conducting the transaction (Jacobs, [0040], “User 140a may interact with payment application 140 to request secure payment (step 410) … Payment application 140 may receive a selection of the display element to request a secure transaction. In certain aspects, payment application 140 may receive the selection of the display element using an I/O interface of payment device 214, such as I/O interface 320…”, [0061], “Payment application 140 may receive request for secure payment using a financial services account (step 520). This request may be received from a user, such as user 140a. The request may be received through an I/O interface, such as I/O interface 320...”), (see also paragraphs [0003], [0040]-[0042], [0046]-[0047], [0061] and [0063] and Fig 4 and Fig. 5B and related text);
the mobile payment application retrieves [static information] (Jacobs, [0028], “For example, payment application 140 may request billing information and credit card information in connection with a proposed credit card transaction…In some embodiments, payment application 140 may be configured to receive static information concerning the financial services account. For example, payment application 140 may be configured to receive static information concerning the financial services account from digital wallet 130. In some embodiments, payment application 140 may be configured to require credentials authenticating user 140a. Credentials may be required before payment application 140 may be used for secure payment…For example, payment application 140 may require user 140a to enter one or more of a password or username before digital wallet 130 may be used for secure payment”, [0027] “digital wallet 130 may be configured to provide digital access to personal information and financial account information of a user, such a billing address and credit card account information. In certain aspects, digital wallet 130 may be configured to store static information on a device of the user, such as a mobile device or a personal computer. In certain aspects, digital wallet 130 may be configured to access static information stored on a financial services system (e.g., financial services system 120)”, [0045] “the token information may correspond to static information associated with the financial services account. For example, the token information may correspond to account holder information. Account holder information may include an account holder identifier, such as an account holder name or identification number.”), (see also paragraphs [0027]-[0029], [0045], [0050], [0062] and Fig. 4 and Fig. 5B and related text);
the mobile payment application communicates the selection of the financial instrument and [static information] to the merchant point of transaction device (Jacobs, [0051], “As described above with respect to FIG. 1, authorization of a financial transaction may require communication of static information, such as information defining and/or describing the financial transaction, to merchant system 150. Consistent with disclosed embodiments, payment application 140 may be configured to communicate token information to merchant system 150 in place of at least a portion of otherwise required static information (step 424). In certain aspects, payment application 140 may be configured to communicate the remaining portion of the required static information and the token information. For example, a credit card transaction may require payment application 140 to provide a credit card number. Consistent with disclosed embodiments, payment application 140 may provide token information in place of the credit card number. As an additional example, a credit card transaction may require payment application 140 to provide a CVC code. Consistent with disclosed embodiments, payment application 140 may provide token information in place of the CVC code. As a further example, a credit card transaction may require payment application 140 to provide a billing and/or shipping address. Consistent with disclosed embodiments, payment application 140 may provide token information in place of the billing and/or shipping address. In some embodiments, the token information may replace all of the required static information. For example, the credit card number, expiration date, and CVC code may be replaced by the token information.”, [0054] “Payment application may request confirmation from user 140a to communicate one or more of the token information or remaining static information, consistent with disclosed embodiments. For example, payment application 140 may request confirmation from user 140a prior to submitting the forms.”), (see also paragraphs [0045]-[0046], [0051]-[0054] and [0062] and Fig. 4 and Fig. 5B and related text);
the backend for a financial instrument issuer receives, from the merchant point of transaction device over a second communication network, a transaction request comprising a [token] for the financial instrument and [static information] (Jacobs, [0055] “Merchant system 150 may be configured to request authorization for the financial transaction, consistent with disclosed embodiments (step 426). In some embodiments, authorization may be requested from financial services system 120. Requesting authorization may comprise communicating the token information. The token information may be communicating together with any additional static information required to authorize the financial transaction. In certain aspects, merchant system 150 may be configured to communicate the token information directly to financial services system 120), [0051], “Consistent with disclosed embodiments, payment application 140 may be configured to communicate token information to merchant system 150 in place of at least a portion of otherwise required static information (step 424). In certain aspects, payment application 140 may be configured to communicate the remaining portion of the required static information and the token information.”), (see also paragraphs [0046], [0055] and Fig. 4 and related text); 
the backend for a financial instrument issuer matches the payment option received from the mobile wallet computer application to the transaction request received from the merchant point of transaction device using [static information] (Jacobs, [0056], “Financial services system 120 may be configured to authorize the transaction, consistent with disclosed embodiments. In some aspects, authorization may depend on the token information and the remaining portion of the required static information. For example, financial services system 120 may be configured to determine whether the received token information matches the token information provided in the token to digital wallet 130 (in step 420). As an additional example, financial services system 120 may be configured to determine whether the received token information is consistent with the received static information. For example financial services system 120 may compare the received static information with corresponding information associated with the token information. For example, financial services system 120 may receive a request for secure payment using a credit card account having a credit card number, expiration date, and CVC code. Financial services system 120 may provide a token comprising token information to digital wallet 130.”), (see also paragraphs [0056]-[0057] and [0043]-[0047] and Fig. 4 and related text); and
the backend for a financial instrument processes the transaction request according to the payment option received from the mobile wallet computer application (see paragraphs [0056]-[0057] and Fig. 4 and related text).

Jacobs does not expressly disclose, utilize a mobile wallet computer application identifier to communicate between applications and devices.
However, KIM discloses, 
a mobile electronic device comprising a computer processor executing a mobile wallet computer application having mobile wallet computer application identifier and a mobile payment application, the mobile wallet computer application being linked to the mobile payment application such that the mobile payment application receives the mobile wallet computer application identifier from the mobile wallet computer application (see paragraphs [0137]-[0138], [0145]-[0149], [0160], [0164], [0165], [0166], [0167], [0172], [0218], [0133] and [0136] and Fig. 6a and Fig. 8 and related text).
the mobile payment application retrieves mobile wallet computer application identifier (see paragraphs [0137]-[0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs with KIM with to include a well-known function such as utilizing to a mobile wallet computer application identifier to communicate between applications to enhance financial transaction security and user experience.

Jacobs does not expressly disclose, receiving, by the backend and from a merchant point of transaction device for the merchant, a transaction request comprising the mobile wallet computer application identifier and matching the mobile wallet computer application identifier.
However, Chen discloses,
the backend for a financial instrument issuer receives, from the merchant point of transaction device over a second communication network, a transaction request comprising a unique identifier for the financial instrument and the mobile wallet computer application identifier (see Column 16, LN 34-45 and Fig. 3 and related text);
the backend for a financial instrument issuer matches the payment option received from the mobile wallet computer application to the transaction request received from the merchant point of transaction device using the mobile wallet computer application identifier (see Column 17, LN 1-19 and Fig. 3 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs and KIM with Chen to include a well-known function such as receiving and comparing identification data such as mobile wallet computer application identifier to protect data to enhance financial transaction security and user experience.

Jacobs does not expressly disclose: mobile wallet computer application receives a selection of a financial instrument and a selection of a payment option to pay with rewards points.
However, Hammad discloses:
the mobile wallet computer application receives a selection of a financial instrument and a selection of a payment option to pay with rewards points that are associated with a financial instrument that is provisioned to the mobile wallet computer application for conducting a transaction (see paragraphs [0097]-[0098] and [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, KIM and Chen with Hammad to include a function to allow users to select payment options to enhance user experience.

Claims 6, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 20160321653 A1) in view of KIM et al. (US 20180068312 A1) in view of Chen et al. (US 11037129 B1) in view of Hammad (US 20120209749 A1) and further in view of Gaddam (US 20150058146 A1).

Regarding claims 6, 25 and 31: Jacobs, KIM, Chen and Hammad, discloses as shown above.
Jacobs does not specifically disclose, however Gaddam discloses: The method of claim 1, wherein the unique identifier comprises a cryptogram, and the cryptogram comprises a payment option selection indicator for the payment option (See paragraph(s) [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, KIM, Chen and Hammad with Gaddam with to include a well-known function such as cryptogram to protect data to enhance financial transaction security and user experience.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 20160321653 A1) in view of KIM et al. (US 20180068312 A1) in view of Chen et al. (US 11037129 B1) in view of Hammad (US 20120209749 A1) further in view of Gaddam (US 20150058146 A1) and further in view of Zaytzsev et al (US 20140229375 A1).

Regarding claim 21: Jacobs, KIM, Chen, Hammad and Gaddam, discloses as shown above.
Jacobs further discloses: A method for conducting a mobile wallet payment with dynamic enhanced data, comprising:
receiving, by a mobile wallet computer application for a financial instrument issuer executed by a mobile electronic device, a [token] (Jacobs, [0046], “Financial services system 120 may provision digital wallet 130 with one or more tokens for authenticating secure payments…”, [0059], ““Digital wallet 130 may communicate the request for secure payment using the financial services account to financial services system 120 (step 512).”, [0062], “Payment application 140 may communicate the request for secure payment using the financial services account to digital wallet 130 (step 522). In some aspects, user-associated device 210 may implement digital wallet 130”), (see paragraphs [0046], [0059] and [0062] Fig. 4 and Fig. 5A; see also paragraphs [0050], [0058]-[0063], [0008], [0026] and [0041]);
receiving, by a backend for a financial instrument issuer comprising at least one computer processor and from a mobile wallet computer application over a first communication network […], the selection of the payment option, the mobile wallet computer application being linked to a mobile payment application (Jacobs [0028], the Examiner considers the mobile wallet computer application being linked to a mobile payment application as Digital wallet 130 communicating with payment application 140) also executed by the mobile electronic device  (see paragraphs [0027]-[0028], [0046], [0050], [0058]-[0059], [0062] and Fig. 1 and Fig. 4 and related text, see also paragraphs [0037], [0040]-[0045]);
receiving, by the backend and from a merchant point of transaction device for the merchant over a second communication network at a second time, a transaction request for the transaction that was received by the merchant point of transaction device from the mobile payment application, the transaction request comprising a unique identifier for the financial instrument (Jacobs [0055], “Merchant system 150 may be configured to request authorization for the financial transaction, consistent with disclosed embodiments (step 426). In some embodiments, authorization may be requested from financial services system 120. Requesting authorization may comprise communicating the token information. The token information may be communicating together with any additional static information required to authorize the financial transaction. In certain aspects, merchant system 150 may be configured to communicate the token information directly to financial services system 120.”), (see paragraphs [0046], [0053], [0055]-[0056] Fig. 4 and related text, see also paragraphs [0004], [0006], [0008], [0023] and [0072]);
correlating, by the backend, the payment option received from the mobile wallet computer application to the transaction request received from the merchant point of transaction device based on [token] (see also paragraphs [0056]-[0057], [0043]-[0047] and [0072] and Fig. 4 and related text); and
processing the transaction request according to the payment option received from the mobile wallet computer application (Jacobs, [0056], “Financial services system 120 may be configured to authorize the transaction, consistent with disclosed embodiments. In some aspects, authorization may depend on the token information and the remaining portion of the required static information. For example, financial services system 120 may be configured to determine whether the received token information matches the token information provided in the token to digital wallet 130 (in step 420). As an additional example, financial services system 120 may be configured to determine whether the received token information is consistent with the received static information. For example financial services system 120 may compare the received static information with corresponding information associated with the token information. For example, financial services system 120 may receive a request for secure payment using a credit card account having a credit card number, expiration date, and CVC code. Financial services system 120 may provide a token comprising token information to digital wallet 130.”), (see also paragraphs [0056]-[0057], [0043]-[0047] and [0072] and Fig. 4 and related text).

Jacobs does not expressly disclose, receiving, by a mobile wallet computer application, a selection of a financial instrument that is provisioned to the mobile wallet computer application and a selection of a payment option to pay with rewards points.
However, Hammad disclose:
receiving, by a mobile wallet computer application for a financial instrument issuer executed by a mobile electronic device, a selection of a financial instrument that is provisioned to the mobile wallet computer application and a selection of a payment option to pay with rewards points that are associated with the financial instrument to conduct a transaction with a merchant (Hammad [0097], “the wallet mobile application may provide a user with a number of options for paying for a transaction via the wallet mode 910. In one implementation, an example user interface 911 for making a payment is shown. The user interface may clearly identify the amount 912 and the currency 913 for the transaction. The amount may be the amount payable and the currency may include real currencies such as dollars and euros, as well as virtual currencies such as reward points. The amount of the transaction 914 may also be prominently displayed on the user interface. The user may select the funds tab 916 to select one or more forms of payment 917, which may include various credit, debit, gift, rewards and/or prepaid cards.” [0098] “the user may combine funds from multiple sources to pay for the transaction. The amount 915 displayed on the user interface may provide an indication of the amount of total funds covered so far by the selected forms of payment (e.g., Discover card and rewards points).”), (see paragraphs [0097]-[0098] and [0121]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, KIM and Chen with Hammad to include a function to allow users to select payment options to enhance user experience.

Jacobs does not expressly disclose, receiving transaction with time and comparing the received times.
However, Zaytzsev discloses:
receiving, by a backend for the financial instrument issuer comprising at least one computer processor and from the mobile wallet computer application over a first communication network at a first time, the selection of the payment option, the mobile wallet computer application being linked to a mobile payment application also executed by the mobile electronic device (see paragraphs [0070]-[0071] and [0110-[0111] and Fig. 3 and related text).
matching, by the backend, the first time to the second time in response to the first time and the second time being received within a tolerance (see paragraph [0118]-[0119]).
correlating, by the backend, the payment option received from the mobile wallet computer application to the transaction request received from the merchant point of transaction device based on the matching (see paragraph [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, KIM, Chen, Hammad and Gaddam with Zaytzsev to include a well-known function such as receiving and comparing transaction with time stamp to enhance financial transaction security and user experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685